DETAILED ACTION
This Office Action is in response to the Amendment filed on 07/01/2022
Claim 1-3 are amended. 
Claim 4 is cancelled. 
Claims 1-3 are pending.  

Response to Arguments
Applicant's arguments with regards to rejection of claims under 35 U.S.C. 101, filed 07/01/2022 have been fully considered but they are not persuasive. 
Applicant in page 9-10 argues, “These elements are not steps that people can go through in their mind or by mathematical algorithms without more - as recited in claim 1, obtaining a preliminary analysis of operation status of chillers and a hydraulic analysis of the pipe network ... , and combining a basic information of the chillers with operation parameters of the chillers and the pipe network flow data from existing environmental parameters; obtaining hourly cooling load prediction value of the building ... ; integrating system operation parameters ... and the hourly building load value ... , and establishing system optimization target parameters ... ; combining the preliminary analysis of operation status of chillers, the hydraulic analysis of the pipe network, the hourly cooling load prediction value, and the system optimization target parameters to obtain an optimal system commissioning control strategy. When claim 1 as a whole is analyzed, it is clear that these elements in the method are additional limitations so that claim 1 amounts to significantly more than merely alleged mental processes. The above elements of claim 1 do not relate to a mental process that can be performed in the human mind or using pen and paper.”
Examiner respectfully disagrees. The terms operation status of chillers, the hydraulic analysis of the pipe network, the hourly cooling load prediction value, and the system optimization target parameters are terms that are recited at a high level of generality and the steps of combining is also recited at a high level of generality. Without any specifics of how the terms are combined, these function could be interpreted as simply adding these values and can be performed in the human mind or using pen and paper. Additionally, the arithmetic calculation claimed to perform the above steps can be practically performed in the human mind, and with or without use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. Applicant is advised to point to specific limitations or steps that applicant believes cannot be performed by human mind, and with or without use a physical aid (e.g., pen and paper, a slide rule, or a calculator).

Applicant in Page 10 further argues, “Applicant respectfully submits claim 1 might recite some calculations that might be interpreted as abstract idea, however, claim 1 is not directed to an abstract idea merely because the recitation of abstract idea. The above element of claim 1 achieves a particular effect with a specific manner (e.g., obtaining common historical data and outputting an optimization strategy for commissioning air conditioning system for public buildings). The specific steps of claim 1 recite features that are integrated into a practical application to construct a fault diagnosis model, and a load prediction model, and an optimization model for air-conditioning system in public buildings. Thus, regardless of whether claim 1 can be interpreted to recite the judicial exceptions enumerated in the 2019 PEG, claim 1 is not directed to an abstract idea.”
Examiner respectfully disagrees. The claim is not integrated into a practical application because as the claim is recited, the abstract idea is not being implemented by the air conditioning system. For example, it is not clear from the limitation “combining the preliminary analysis of operation status of chillers, the hydraulic analysis of the pipe network, the hourly cooling load prediction value, and the system optimization target parameters to obtain an optimal system commissioning control strategy for commissioning of air conditioning system by controlling and adjusting water supply temperature, frequency conversion, valve opening and end switch”, if the method includes the step of controlling and adjusting water supply temperature, frequency conversion, valve opening and end switch or if it is merely an intended use of the claimed invention. As the claim doesn’t explicitly recite a step of controlling and adjusting water supply temperature, frequency conversion, valve opening and end switch according to the optimal system commissioning control strategy, the limitation can be interpreted as generating an optimal system commissioning control strategy for the intended use in controlling and adjusting water supply temperature, frequency conversion, valve opening and end switch. Therefore the judicial exception is applied with the air conditioning system, it merely amounts to a field of use (see MPEP 2106.05 (b))

Examiner would like to point out that claim 1 has been rejected 35 USC § 112(b) as failing to particularly point out and distinctly claim the subject matter, and the for sake of compact prosecution the claim has been interpreted to recite “combining the preliminary analysis of operation status of chillers, the hydraulic analysis of the pipe network, the hourly cooling load prediction value, and the system optimization target parameters to obtain an optimal system commissioning control strategy for commissioning of air conditioning system; and realizing commissioning of air conditioning system by controlling and adjusting water supply temperature, frequency conversion, valve opening and end switch according to the optimal system commissioning control strategy;”. In this office action, the claims are not being rejected under 35 U.S.C. 101 in accordance with the interpretation above.

Claim Objections
Claims 1-3 objected to because of the following informalities:  
Claim 1 recites, “obtaining a preliminary analysis of operation status of chillers and a hydraulic analysis of the pipe network by the constructed fault diagnosis model”. There is a lack of antecedent basis in the claim for the term “the pipe network”, as a pipe network has not introduced prior to this limitation. For the sake of compact prosecution the limitation is being interpreted to recite “obtaining a preliminary analysis of operation status of chillers and a hydraulic analysis of a pipe network of a building by the constructed fault diagnosis model”.
Claim 1 recites, “combining a basic information of the chillers with operation parameters of the chillers and the pipe network flow data from existing environmental parameters”. There is a lack of antecedent basis in the claim for the term “the pipe network flow data”, as a pipe network flow data has not introduced prior to this limitation.. For the sake of compact prosecution the limitation is being interpreted to recite “combining a basic information of the chillers with operation parameters of the chillers and flow data of the pipe network from existing environmental parameters”.
Claim 1 recites, “integrating system operation parameters obtained by the constructed fault diagnosis model and the hourly building load value” There is a lack of antecedent basis in the claim for the term “the hourly building load value”, as an hourly building load value has not been introduced prior to this limitation. Further, it is unclear as to whether “the hourly building load value” refers to “hourly cooling load prediction value”. For the sake of compact prosecution the limitation is being interpreted to recite, “integrating system operation parameters obtained by the constructed fault diagnosis model and the hourly cooling load prediction value”
Claim 1 recites, “wherein, the step of constructing the fault diagnosis model for air-conditioning unit comprises”. There is a lack of antecedent basis in the claim for the term “the step of”, as a step of constructing the fault diagnosis model has not been introduced prior to this limitation. Therefore it is not clear which step is being referred to be “the step”. For the sake of compact prosecution the limitation is being interpreted to recite, “wherein steps of constructing the fault diagnosis model for air-conditioning unit comprises”
Claim 2 recites, “wherein the step of constructing load prediction model for air-conditioning comprises”. There is a lack of antecedent basis in the claim for the term “the step of”, as a step of constructing load prediction model has not been introduced prior to this limitation. Therefore it is not clear which step is being referred to be “the step”. For the sake of compact prosecution the limitation is being interpreted to recite, “wherein steps of constructing load prediction model for air-conditioning comprises”
Claim 2 recites, “the step of establishing time-varying model of lighting cooling load ae as follows:”. There is a lack of antecedent basis in the claim for the term “the step of”, as a step of establishing time-varying model of lighting cooling load has not been introduced prior to this limitation. Therefore it is not clear which step is being referred to be “the step”. Additionally there appears to be a typographical error “load ae as follows”. For the sake of compact prosecution the limitation is being interpreted to recite, , “steps of establishing time-varying model of lighting cooling load are as follows:”
Claim 3 recites, “wherein the step of constructing optimization model for air-conditioning system comprises”. There is a lack of antecedent basis in the claim for the term “the step of”, as a step of constructing optimization model has not been introduced prior to this limitation. Therefore it is not clear which step is being referred to be “the step”. For the sake of compact prosecution the limitation is being interpreted to recite, “wherein steps of constructing optimization model for air-conditioning system comprises”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “combining the preliminary analysis of operation status of chillers, the hydraulic analysis of the pipe network, the hourly cooling load prediction value, and the system optimization target parameters to obtain an optimal system commissioning control strategy for commissioning of air conditioning system by controlling and adjusting water supply temperature, frequency conversion, valve opening and end switch;”. It is unclear from the claim whether the obtaining of “an optimal system commissioning control strategy for commissioning of air conditioning system” is done by “controlling and adjusting water supply temperature, frequency conversion, valve opening and end switch;” or is it done by “combining the preliminary analysis of operation status of chillers, the hydraulic analysis of the pipe network, the hourly cooling load prediction value, and the system optimization target parameters”. It is also unclear whether the “controlling and adjusting water supply temperature, frequency conversion, valve opening and end switch;” is a step performed by the claimed method. Therefore, the claim fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. For the sake of compact prosecution the limitations are being interpreted to recite, “combining the preliminary analysis of operation status of chillers, the hydraulic analysis of the pipe network, the hourly cooling load prediction value, and the system optimization target parameters to obtain an optimal system commissioning control strategy for commissioning of air conditioning system; and realizing commissioning of air conditioning system by controlling and adjusting water supply temperature, frequency conversion, valve opening and end switch according to the optimal system commissioning control strategy;”

Examiner Comments
Examiner would like to note that in an attempt to expedite prosecution examiner has attempted to contact applicant’s representative Xia Li on 08/11/2022, 08/12/2022 and 08/17/2022, using the telephone number provided. However examiner failed to reach anyone on that number and could not leave a voicemail as the mailbox was full. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116